Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2021

                                     No. 04-20-00596-CV

                 IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI01008
                       Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

        Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship. Appellant’s brief was originally due on July 21,
2021. Appellant has received on extension of time in which to file his brief, to August 20, 2021.
On August 17, 2021, appellant filed an unopposed motion requesting a two-week extension.

       We GRANT appellant’s motion for an extension of time in which to file his brief.
Appellant is hereby ORDERED to file his brief no later than September 3, 2021. Further
requests for an extension of time will not be granted absent extenuating circumstances.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court